                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Gerald Bullocks,                                :
                                                :
               Plaintiff(s),                    :
                                                :   Case Number: 1:18cv23
       vs.                                      :
                                                :   Judge Susan J. Dlott
Aaron Mummert, et al.,                          :
                                                :
               Defendant(s).                    :

                                            ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Stephanie K. Bowman filed on July 15, 2019 (Doc. 27), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired July 29, 2019, hereby

ADOPTS said Report and Recommendation.

       Accordingly, plaintiff’s motion for summary judgment (Doc. 17) is DENIED.

Defendant’s motion for summary judgment (Doc. 23) is GRANTED. This case is hereby

TERMINATED from the docket of this Court.

       IT IS SO ORDERED.




                                                    ___s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
